The Petitioner was tried and convicted of robbery in the Criminal Court of Record of Duval County. After sentence, he petitioned this Court for a Writ of Habeas Corpus and on consideration thereof the writ was denied.
Petitioner now files a sworn petition here stating among other things that he desires to have the judgment of this Court denying said writ reviewed by certiorari from the Supreme Court of the United States and for this purpose will require transcript of record from this Court. The prayer of the petition is that this Court enter its order adjudging Petitioner to be insolvent and requiring the County *Page 594 
of Duval to pay the costs of preparing the transcript of record essential to such course and for other costs which might accrue in said cause incident thereto. The petition is denied on authority of the holding of this Court in the case of Jones v. Mayo, et al., 126 Fla. 523, 171 So. 312.
Ordered accordingly.
BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.